        Case 1:20-cv-02437-PGG Document 22 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT BARBERA,

                    Plaintiff,
                                                                  ORDER
             -against-
                                                            20 Civ. 2437 (PGG)
FOO AND FOO LLC,

                    Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             Plaintiff is directed to either move for default or dismissal as to Defendant Foo

and Foo LLC by February 5, 2021.

Dated: New York, New York
       January 6, 2021
